 

 

 

The Honorable Barbara J. Rothstein

4
5
6
7 IN THE UNITED STATES DISTRICT COURT
8 WESTERN DISTRICT OF WASHINGTON
9 HOLLY REIN,
10 Plaintiff, Civil Case No. 2:19-cv-00522-BJR
1 Vv. STIPULATION AND ORDER OF
DISMISSAL AS TO THIRD-PARTY
12 THRIFTY PAYLESS, INC., DEFENDANT DURO HILEX POLY CO,
d/b/a RITE AID PHARMACY, and RITE AID] LLC’S COUNTER CLAIMS AGAINST
13. LEASE MANAGEMENT COMPANY, d/b/a THIRD-PARTY PLAINTIFF THRIFTY
RITE AID, PAYLESS, INC., d/b/a RITE AID
14 PHARMACY, and RITE AID LEASE
Defendants. MANAGEMENT COMPANY, d/b/a RITE
15 AID
THRIFTY PAYLESS, INC., d/b/a RITE AID
16 PHARMACY, and RITE AID LEASE
MANAGEMENT COMPANY, d/b/a RITE
17. AID,
18 Third-Party Plaintiffs,
19 v.
20 DUROHILEX POLY CO, LLC, a Delaware
corporation,
21
Third-Party Defendant.
22
23
Page 1 - STIPULATION AND ORDER OF DISMISSAL AS TO THIRD- Hodgkinson cuneate
PARTY DEFENDANT DURO HILEX POLY CO, LLC’S Street Portland, OR 97205
COUNTER CLAIMS AGAINST THIRD-PARTY PLAINTIFF Mevh LLC ee eee hats (
THRIFTY PAYLESS, INC., d/b/a RITE AID PHARMACY, and epiam, “

RITE AID LEASE MANAGEMENT COMPANY, d/b/a RITE AID
IT IS HEREBY STIPULATED AND AGREED by and between third-party plaintiff,

acting by and through their counsel, and third-party defendant, acting by and through their counsel,

 

 

2
3 that third-party defendant Duro Hilex Poly Co, LLC’s counter claims against third-party plaintiff
Thrifty Payless, Inc., d/b/a Rite Aid Pharmacy, and Rite Aid Lease Management Company, d/b/a
4
Rite Aid be dismissed with prejudice and without costs, this matter having been fully resolved
5
between third-party plaintiff and third-party defendant.
6 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
7
8 /s/ John Barhoum
9 DATED: June 17, 2021
John Barhoum, WSBA No. 42776
Chock Barhoum LLP
10 121 SW Morrison Street, Suite 415
Portland, OR 97204
il P: (503) 223-3000
F; (503) 954-2231
12 Email: john.barhoum@chockbarhoum.com
Of Attorneys For Defendants/Third-Party
13 Plaintiffs Thrifty Payless, Inc., dba Rite Aid
14
David S. Mepham
15 DATED: June 17, 2021
David S. Mepham, WSB No. 21087
16 Hodgkinson Street Mepham, LLC
1620 SW Taylor, Ste. 350
Portland, OR 97205
17 Email: dsm @hs-legal.com
P: (503) 222-1143
18 F; (503) 222-1296
Of Attorneys for Third-Party Defendant
19 Hilex Poly Co. LLC
20 iif
21 Ml
a9 Ol
93 Mf
Page 2 - STIPULATION AND ORDER OF DISMISSAL AS TO THIRD- Hodgkinson seeaty er
PARTY DEFENDANT DURO HILEX POLY CO, LLC’S Street Portland, OR 97205
COUNTER CLAIMS AGAINST THIRD-PARTY PLAINTIFF (503) 222-1143

THRIFTY PAYLESS, INC., d/b/a RITE AID PHARMACY, and

Mepham, LLC | (503) 222-1296 (fax)

RITE AID LEASE MANAGEMENT COMPANY, d/b/a RITE AID
ORDER
THIS MATTER having come before the undersigned judge of the above-entitled Court,

 

 

2
3 based on the foregoing stipulation, now therefore,
IT IS HEREBY ORDERED that third-party defendant Duro Hilex Poly Co, LLC’s
‘ counter claims against third-party plaintiff Thrifty Payless, Inc., d/b/a Rite Aid Pharmacy, and
° Rite Aid Lease Management Company, d/b/a Rite Aid shall be dismissed with prejudice and
6 without costs or interest to either party.
7
8
9
'0 Ki Aare ebxin
Dated: June 16, 2021.
11 HONORABLE BARBARA J. ROTHSTEIN
United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
Page 3 - STIPULATION AND ORDER OF DISMISSAL AS TO THIRD- Hodgkinson
PARTY DEFENDANT DURO HILEX POLY CO, LLC’S Street
THRIFTY PAYLESS, INC, d/b/a RITE AID PHARMACY, and Mepham, LLC

RITE AID LEASE MANAGEMENT COMPANY, d/b/a RITE AID

1620 SW Taylor
Sulte 350

Portland, OR 97205
(503) 222-1143
(503) 222-1296 (fax)
